
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.25



NTL INCORPORATED
RESTRICTED STOCK AGREEMENT


        THIS AGREEMENT, made as of the 6th day of May, 2004, between NTL
Incorporated, a Delaware corporation (the "Company"), and James F. Mooney (the
"Grantee").

        WHEREAS, the Company wishes to grant to the Grantee, and the Grantee
wishes to accept from the Company, shares of common stock of the Company, par
value $0.01 per share (the "Restricted Stock"), to be granted pursuant to the
Amended and Restated NTL 2004 Stock Incentive Plan (the "Plan");

        NOW, THEREFORE, the parties hereto agree as follows:

        1.    Grant of Stock

        The Company hereby grants to the Grantee, and the Grantee hereby accepts
from the Company, 50,000 shares of Restricted Stock on the terms and conditions
set forth in this Agreement. This Agreement is also subject to the terms and
conditions set forth in the Plan. Capitalized terms used but not defined herein
shall have the meanings set forth in the Plan.

        2.    Rights of Grantee

        Except as otherwise provided in this Agreement, the Grantee shall be
entitled, at all times on and after the date that the shares of Restricted Stock
are issued, to exercise all the rights of a stockholder with respect to the
shares of Restricted Stock (whether or not the restrictions thereon shall have
lapsed), including the right to vote the shares of Restricted Stock and the
right, subject to Section 6 hereof, to receive dividends thereon.
Notwithstanding the foregoing, prior to an applicable Lapse Date (as defined
below), the Grantee shall not be entitled to transfer, sell, pledge,
hypothecate, assign, or otherwise dispose of or encumber, the shares of
Restricted Stock subject to such Lapse Date (collectively, the "Transfer
Restrictions").

        3.    Vesting and Lapse of Transfer Restrictions

        The Transfer Restrictions on the Restricted Stock shall lapse and the
Restricted Stock granted hereunder shall vest as follows:

(i)as to 4,167 shares on April 15, 2004;

(ii)as to an additional 4,167 shares on July 15, 2004;

(iii)as to an additional 4,167 shares on October 15, 2004;

(iv)as to an additional 4,166 shares on January 15, 2005;

(v)as to an additional 4, 167 shares on April 15, 2005;

(vi)as to an additional 4,167 shares on July 15, 2005;

(vii)as to an additional 4,167 shares on October 15, 2005;

(viii)as to an additional 4,166 shares on January 15, 2006;

(ix)as to an additional 4,167 shares on April 15, 2006;

(x)as to an additional 4,167 shares on July 15, 2006;

(xi)as to an additional 4,166 shares on October 15, 2006; and

(xii)as to the final 4,166 shares on January 15, 2007 (each such vesting date, a
"Lapse Date").

--------------------------------------------------------------------------------





        4.    Escrow and Delivery of Shares


4.1Certificates representing the shares of Restricted Stock shall be issued and
held by the Company in escrow and shall remain in the custody of the Company
until their delivery to the Grantee or the Grantee's estate as set forth in
Section 4.2 hereof, subject to the Grantee's delivery of any documents which the
Company in its discretion may require as a condition to the issuance of shares
and the delivery of shares to the Grantee or the Grantee's estate.

4.2(a)    Certificates representing those shares of Restricted Stock in respect
of which the Transfer Restrictions have lapsed pursuant to Section 3 hereof
shall be delivered to the Grantee as soon as practicable following the
applicable Lapse Date, provided that the Grantee has satisfied all applicable
Withholding Tax requirements with respect to the Restricted Stock.


(b)    The Grantee may receive, hold, sell, or otherwise dispose of those shares
delivered to the Grantee pursuant to paragraph (a) of this Section 4.2 free and
clear of the Transfer Restrictions, but subject to compliance with all federal
and state securities laws.

4.3(a)    Prior to the applicable Lapse Date, each stock certificate evidencing
shares of Restricted Stock as to which the Transfer Restrictions have not lapsed
shall bear a legend in substantially the following form:

        "This certificate and the shares of stock represented hereby are subject
to the terms and conditions (including forfeiture, restrictions against transfer
and rights of repurchase, if applicable) contained in the Restricted Stock
Agreement (the "Agreement") between the registered owner of the shares
represented hereby and the Company. Release from such terms and conditions shall
be made only in accordance with the provisions of the Agreement, a copy of which
is on file in the office of the Secretary of NTL Incorporated."


(b)    As soon as practicable following each applicable Lapse Date, the Company
shall issue new certificates in respect of the shares that have vested as of
such Lapse Date which shall not bear the legend set forth in paragraph (a) of
this Section 4.3, which certificates shall be delivered in accordance with
Section 4.2 hereof.

        5.    Effect of Termination of Employment for any Reason

        Upon termination of the Grantee's employment with the Company and its
Affiliates, if applicable, for any reason, the Grantee shall forfeit the shares
of Restricted Stock which are subject to the Transfer Restrictions, and, from
and after such forfeiture, the Executive shall have no rights with respect
thereto.

        6.    Voting and Dividend Rights

        All dividends declared and paid by the Company on shares of Restricted
Stock shall be deferred until the lapsing of the Transfer Restrictions pursuant
to Section 3 hereof (and shall be subject to forfeiture upon forfeiture of the
shares of Restricted Stock as to which such deferred dividends relate). The
deferred dividends shall be held by the Company for the account of the Grantee.
Upon each applicable Lapse Date, the dividends allocable to the shares of
Restricted Stock as to which the Transfer Restrictions have lapsed shall be paid
to the Grantee (without interest). The Company may require that the Grantee
invest any cash dividends received in additional Restricted Stock which shall be
subject to the same conditions and restrictions as the Restricted Stock granted
under this Agreement.

        7.    No Right to Continued Employment

        Nothing in this Agreement shall be interpreted or construed to confer
upon the Grantee any right with respect to continuance of employment by the
Company or any of its Affiliates, nor shall this Agreement interfere in any way
with the right of the Company or any such Affiliate to terminate the Grantee's
employment at any time.

--------------------------------------------------------------------------------




        8.    Withholding of Taxes

        The Grantee shall pay to the Company the applicable federal, state and
local income taxes required by law to be withheld (the "Withholding Taxes"), if
any, upon the vesting and delivery of the Stock. The Company shall have the
right to deduct from any payment of cash to the Grantee an amount equal to the
Withholding Taxes in satisfaction of the Grantee's obligation to pay Withholding
Taxes.

        9.    Modification of Agreement

        This Agreement may be modified, amended, suspended or terminated, and
any terms or conditions may be waived, but only by a written instrument executed
by the parties hereto.

        10.    Severability

        Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force and effect in accordance with their terms.

        11.    Governing Law

        The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Delaware without giving
effect to the conflicts of laws principles thereof.

        12.    Successors in Interest; Transfer

        This Agreement shall inure to the benefit of and be binding upon any
successor to the Company. This Agreement shall inure to the benefit of the
Grantee's heirs, executors, administrators and successors. All obligations
imposed upon the Grantee and all rights granted to the Company under this
Agreement shall be binding upon the Grantee's heirs, executors, administrators
and successors. This Agreement is not assignable by the Grantee.

[signature page follows]

 
   
   
    NTL INCORPORATED
 
 
By:
 
/s/ Scott E Schubert

--------------------------------------------------------------------------------

    Name:   Scott E Schubert     Title:   Chief Financial Officer

 
   
   
ACCEPTED AND AGREED    
By:
 
/s/ James F Mooney

--------------------------------------------------------------------------------


 
  Name:   James F Mooney     Title:   Grantee    

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.25



NTL INCORPORATED RESTRICTED STOCK AGREEMENT
